Citation Nr: 0732744	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
condition, claimed as secondary to cold injury.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 





INTRODUCTION

The veteran had active service from July 1953 to March 1962 
and March 30, 1966, to July 1, 1966, with subsequent service 
in the Army Reserve and National Guard, to include periods of 
active duty for training (ACDUTRA).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence indicates that the veteran had cold exposure 
in service, and the veteran's current hand conditions 
(paresthesias, flexion deformity, osteoarthritis) have been 
medically related to cold exposure.

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, was not manifested within 1 year of 
separation from active duty, and is not causally related to 
active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury 
residuals of the hands have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2004 and March 2006, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the March 2006 letter postdated 
the initial adjudication, the claims were subsequently 
readjudicated without taint from the prior decisions, no 
prejudice has been alleged, and none is apparent from the 
record.  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claims for 
benefits, such as obtaining medical records, providing VA 
examinations, and providing a personal hearing.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Bilateral hand condition 
The veteran has reported that he had frostbite while 
stationed in Labrador in 1957.  The veteran's service 
personnel records indicate that he was stationed in Labrador, 
Canada from September 1956 to September 1957, and that he was 
a petroleum supply specialist while stationed there.  The 
veteran testified that he worked in the storage system, but 
he was often outside to check the gauges on the large tanks, 
a task which took about 15 to 20 minutes.  See November 2005 
RO hearing transcript.  The veteran testified that one day 
when he came back indoors, his fingers were all puffed up and 
yellow, and they were painful after he put them in hot water.  
See November 2005 RO hearing transcript.  He added that he 
went to the hospital, and they ran lukewarm water over his 
hands and gave him a bottle of "APCs."  Id.  

Service medical records do not report any treatment for or 
complaints of frost bite.  A July 2004 private treatment 
record reports the veteran's history of frostbite of the 
hands in 1957 and current chronic pain and problem in the 
hands, especially when they get cold.  See July 2004 Neal Jr. 
record.  The record notes that the veteran had degenerative 
arthritis of the hands.  The examiner diagnosed the veteran 
with "post-frost bite hands, chilblain."  

A VA examination was conducted in November 2006.  The 
examination report indicates that the veteran's hands had 
extremely thick, crusted, cracked, rough, and dry skin.  The 
veteran also had ulcerations at the tips of his fingers, and 
the hands were tender and swollen.  The nails were cracked, 
brittle, rigid, and very rough in texture.  The veteran was 
unable to completely extend his fingers, unable to make a 
fist with his left hand, and he had a weak or loose grip with 
the right hand.  There was moderate pain in the left hand 
with manipulation over the joints.  The veteran was unable to 
oppose his fingers to his thumbs bilaterally.  The veteran 
also had decreased sensation in the hands.  X-ray images 
indicated advanced changes consistent with degenerative 
osteoarthritis and cystic change involving the first, second, 
and third metatarsal heads.  The veteran was assessed with 
paresthesia, flexion deformity, and osteoarthritis secondary 
to cold injury.  He was also assessed with advanced 
degenerative osteoarthritis.  Also noted was amputation of 
the 4th finger, left, which the veteran said had occurred 
prior to service.  The examiner then stated that he could not 
state whether it was at least as likely as not that the 
veteran's hand condition is due to service without 
speculating, since there were no in-service treatment records 
for frost bite.  

The Board finds that service connection for a bilateral hand 
condition secondary to in-service cold exposure is warranted.  
The service personnel records indicate that the veteran 
served in Labrador, Canada as a petroleum supply specialist 
through a winter season.  Although there is no hospital 
treatment record for frost bite associated with the file, the 
veteran is competent to report that it was extremely cold in 
Labrador and competent to report the symptoms incurred as a 
result of that cold exposure.  The Board finds the veteran's 
account of his cold exposure credible in light of its 
consistency with the circumstances of his service.  
Additionally, the July 2004 Neal treatment record and the 
November 2006 VA examination record both indicate assessments 
of hand disabilities secondary to cold exposure.  

Based on the veteran's credible contention of cold exposure 
in service and the competent findings of residuals of cold 
exposure, the Board finds that the evidence is in equipoise 
with regard to whether the veteran's current bilateral hand 
disability is due to in-service cold injury.  In such 
circumstances, the benefit of the doubt goes to the veteran; 
consequently, service connection is granted.  38 U.S.C.A. § 
5107(b).  

Bilateral hearing loss
As stated above, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
an organic disease of the nervous system, such as high 
frequency sensorineural hearing loss, when it is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007); Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  Impaired hearing will be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) are 40 decibels or more; or when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Service medical records do not report any complaints of or 
treatment for hearing loss and examination records dating in 
July 1953, March 1956, and March 1962 report the veteran had 
a 15/15 on the whispered voice test.  The March 1962 
examination record also indicated that, although the veteran 
complained of ear pain in January and February 1960, a check-
up revealed no disease and normal hearing.  

The March 1962 record also noted that the pure tone 
thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
RIGHT
15
10
5
LEFT
5
0
5
The June 1966 separation exam reports that the pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
0
45
LEFT
0
0
0
15
30

A December 1967 Reserve examination record reports pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
15
LEFT
-5
-5
-5
0
10

An August 1972 periodic Reserve exam record reports pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
35
LEFT
5
0
0
65
30

An August 1975 periodic Reserve exam record reports pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
60
LEFT
5
5
5
20
45

A VA examination was conducted in November 2006.  Upon review 
of the records, the examiner opined that although the 1966 
separation exam "indicated clinically significant loss at 
the right ear for 4000" Hz, the 1967 Reserve exam indicated 
that bilateral hearing was within normal limits throughout 
the frequency range.  The examiner opined that although some 
fluctuation was noted in test results during active duty 
service (between 1953 and 1966), the 1967 exam record 
indicates normal hearing bilaterally, with no definitive 
pattern of hearing loss until 1972, 6 years after separation 
from service.  Consequently, the examiner opined that it was 
less likely as not that the veteran's current bilateral 
hearing loss is due to noise exposure in active duty service.  

The record does not include any competent medical evidence 
linking his current hearing loss to service.  Although the 
veteran has asserted that such a link exists, the veteran, as 
a layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  In this case, the competent medical evidence 
indicates that the veteran's current hearing loss is not 
related to active duty service.  As stated above, although 
the separation exam reports findings consistent with 
diminished bilateral hearing acuity (and right ear hearing 
loss as defined by VA), the subsequent 1967 audiological 
record indicates that the separation exam's findings were an 
acute fluctuation rather than a permanent condition.  
Consequently, service connection is not warranted based on 
the veteran's period of active duty.  

Service connection is also not warranted based on the 
veteran's service in the Reserve and National Guard.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA), injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA), or acute myocardial infarction, cardiac arrest, 
or cerebrovascular accident occurring during such training.  
See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Because hearing loss is a disease, service connection may 
only be granted if it was incurred in or aggravated while 
performing ACDUTRA.  The 2006 VA examiner stated that that 
the veteran's chronic hearing disability was first noted in 
August 1972, and the hearing loss progressed until it met the 
VA standard for bilateral hearing loss in August 1975.  
Service personnel records indicate that the veteran's initial 
period of ACDUTRA occurred in October 1972, 2 months after 
the initial evidence of permanent hearing loss.  
Additionally, although the service personnel records indicate 
that the veteran was on ACDUTRA in August 1975 when the 
veteran initially met the VA standards for bilateral hearing 
loss, service personnel records indicate that the exam was 
conducted on the first day of ACDUTRA, which indicates that 
the bilateral hearing loss could not have been incurred in or 
aggravated while performing that period of ACDUTRA.  

The evidence of record does not include any competent 
evidence indicating that the veteran's hearing loss was 
incurred in or aggravated while performing ACDUTRA.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  See also 
Slater v. Principi, 4 Vet. App. 43 (1993).  In this case, 
because the evidence does not adequately suggest that 
bilateral hearing loss was incurred in or aggravated while 
performing ACDUTRA, service connection for bilateral hearing 
loss must be denied.


ORDER

Service connection for a bilateral hand disability is 
granted.  

Service connection for bilateral hearing loss is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


